Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.	Claims 46, 48-58 and 61 are pending.
	Applicant's amendments to claims 46, 51, 54, 57 and 58 as well as cancellation of claim 47 in the reply filed 6/24/2022 are acknowledged.
	Claim 53 is withdrawn for being drawn to non-elected species.
	Claims 46, 48-52, 54-58 and 61 are examined on the merits.

2.	The rejections and objections not recited in this action are withdrawn.

				
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 46, 48-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No.8,946,510. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-14 of US Patent No.8,946,510 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of  Western Corn Rootworm. Claims 1-14 of US Patent No.8,946,510 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-14 of US Patent No.8,946,510 teach the essential is involved in digestive enzyme synthesis. Although the claims 1-14 of US Patent No.8,946,510, such method would have been obvious performed in light of the insect and herbicide resistant plant of US Patent No.8,946,510. 

4.	Claims 46, 48-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No.9,238,822 in view of Barry et al. (US Patent Application Publication Number 2001/0016953) and Waterhouse et al (2006, US Patent Application Publication Number 2006/0272049). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-18 of US Patent No. 9,238,822 teach a method for controlling WCR infestation on a plant comprising applying dsRNA targeting essential gene of Western Corn Rootworm and Bt protein. 
Claims 1-18 of US Patent No. 9,238,822 do not teach the transgenic plant further comprises a herbicide resistance gene conferring resistance to glyphosate. Claims 1-18 of US Patent No. 9,238,822 do not teach the essential is involved in digestive enzyme synthesis. Claims 1-18 of US Patent No. 9,238,822 do not teaching generating transgenic plant expressing dsRNA targeting WCR.
	Barry et al. teach glyphosate resistance gene is an excellent selection marker for plants (paragraph 0063]).
	Waterhouse et al teaching transgenic plant expressing dsRNA targeting essential gene such as digestive enzyme for controlling insect.
Although the claims 1-18 of US Patent No. 9,238,822 do not teach transgenic plant per se., such plant would have been obvious produced in light of combined teaching of US Patent No. 9,238,822 in view of Barry et al. and Waterhouse et al.

5.	Claims 46, 48-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent No.9,340,797. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-16 of US Patent No. 9,340,797 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm. Claims 1-16 of US Patent No. 9,340,797 teach the plant further comprises herbicide resistance gene tolerant for glyphosate. Claims 1-16 of US Patent No. 9,340,797 teach the essential is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 9,340,797 also teach a method for improving yield comprising growing the transgenic plant.

6.	Claims 46, 48-52, 54-58 and 61 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No.10,787,680. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 46-52, 54-58 and 61 are as discussed above.
Claims 1-27 of US Patent No. 10,787,680 teach a stacked transgenic maize/cotton plant expressing dsRNA targeting essential gene of Western Corn Rootworm and a bacterial insecticidal protein. Claims 1-27 of US Patent No. 10,787,680 teach the plant further comprises herbicide resistance gene tolerant for glyphosate (claims 9, 22-27). Claims 1-16 of US Patent No. 10,787,680 teach the essential gene is involved in digestive enzyme synthesis. Claims 1-16 of US Patent No. 10,787,680 also teach a method for improving yield comprising growing the transgenic plant.

Applicants traverse in the paper filed 6/24/2022.  Applicants’ arguments have been fully considered but were not found persuasive.  
	Applicant’ intention that this rejection be held in abeyance is acknowledged.


Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/           Primary Examiner, Art Unit 1662